Citation Nr: 1636093	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of additional dependency educational compensation benefits that were paid concurrently with Dependents' Educational Assistance (DEA) benefits in the amount of $2,984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran served on active duty from September 1970 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  During the period from January 18, 2012 to January 31, 2013, the Veteran received additional VA dependency educational benefits in the calculated amount of $2,984.00 for his daughter, S.C., who was concurrently receiving VA Dependents' Education Allowance benefits under Chapter 35, Title 38 of the United States Code.

2.  The creation of the indebtedness in the amount of $2,984.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  Recovery of the indebtedness in the amount of $2,984.00 would not violate the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of dependency benefits in the amount of $2,984 is valid.  38 U.S.C.A. §§ 3562, 5112 (West 2014); 38 C.F.R. §§ 3.500, 3.707, 21.3023 (2015).

2.  The criteria for waiver of recovery of an overpayment of VA dependency benefits in the amount of $2,984 have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA duties to notify and to assist do not apply to the claim of waiver of recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In any event, the Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2015).  Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).

In this case, the record reflects that, in September 2011, the Veteran was awarded a combined 100 percent evaluation for service-connected disabilities, effective September 27, 2010.  While the Veteran's initial award was granted based upon a single veteran without a dependent, the RO amended his compensation benefits to include additional benefits for his dependent daughter, S.C.  See January 2012 notice letter.  In February 2012, the RO informed the Veteran that, effective February 1, 2012, he would receive additional benefits for S.C., based upon her college attendance that began January 18, 2012.  In that letter, the RO informed the Veteran that S.C. may be entitled to benefits under the Chapter 35 Dependents Educational Assistance Program, and that this benefit would be paid instead of the benefit he was receiving at that time.  See February 2012 notice letter.  

In this regard, as relevant to this appeal, dependency compensation may be paid to a Veteran on behalf of a dependent child from that child's 18th birthday based upon school attendance if certain criteria are satisfied.  See 38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.667.  A child of a Veteran may also be eligible for dependents educational assistance (DEA) benefits under Chapter 35 if certain criteria are satisfied.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2015).  However, the payment of both dependency compensation based on educational assistance under § 3.667, and educational assistance under Chapter 35 for the same child, constitutes a duplication of benefits that is strictly prohibited.  38 U.S.C.A. § 3562 (providing that the commencement of a program of education benefits under Chapter 35 shall be a bar to additional amounts of compensation because of such a person); 38 C.F.R. §§ 3.667(f) (providing that compensation may not be authorized after a child has elected to receive educational assistance under Chapter 35); 21.3023 (2015) (providing that a child's election of educational assistance benefits under Chapter 35 is a bar to additional compensation on account of the child based on school attendance after age 18); 3.707 (cross-referencing § 21.3023).

In August 2012, the RO sent the Veteran a letter informing him that, on March 7, 2012, they were informed that S.C. began receiving DEA benefits on January 18, 2012.  Based on this information, the RO proposed to reduce his compensation benefits by removing S.C. from his award, effective January 18, 2012, the date she began receiving Chapter 35 benefits.  The RO informed the Veteran that the proposed adjustment may result in an overpayment of benefits that were paid to him.  

In August 2012, the Veteran submitted a statement asserting that he was unaware S.C. was receiving benefits because they are estranged but that she should be considered a dependent because he continues to support her financially.  

In February 2013, the RO sent the Veteran letters informing him that his benefits had been adjusted to remove S.C. from his award, effective January 18, 2012, the date she began receiving Chapter 35 benefits, and that the adjustment had created an overpayment in the amount of $2984.  

In March 2013, the Veteran submitted a financial status report and statement requesting a waiver of the overpayment.  Thereafter, in May 2013, the Committee on Waivers and Compromises denied the Veteran's request for a waiver finding that, while there was minimal fault on the part of the Veteran in the creation of the debt because he was unaware of the law that does not allow VA to pay additional benefits for a dependent while she is receiving Chapter 35, he had received unjust enrichment at government expense, and that financial hardship had not been established.  

The Veteran contends that a waiver of the overpayment should be granted because he did not know he was being overpaid and that repayment of the debt would create a financial hardship.  The Veteran has asserted that he is unemployable, his only income is benefits from VA and the Social Security Administration (SSA) and that, while he budgets his income, he is usually broke by the third week of the month due to living expenses, financial commitments, and lifestyle.  See statements from the Veteran dated April 2013, January 2014, and February 2014.  

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997).  

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2015); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) fault of debtor - where actions of the debtor contribute to creation of the debt; (2) balancing of faults -weighing fault of debtor against VA fault; (3) undue hardship -whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

Initially, the Board notes that nothing in the record reflects that the calculation of the overpayment at issue in this case was in error and the Veteran has not disputed the validity of the debt in question.  Consequently, the Board finds the overpayment of $2,984.00 was validly created.  

As noted previously, 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b) indicate that a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The Committee on Waivers and Compromises concluded in its March 2013 decision that the facts in this case do not show that the mandatory bars to waiver apply in the present case, and the Board agrees.  There is no indication that the Veteran attempted to defraud VA by misrepresenting any relevant facts with respect to his benefits.  Instead, it appears the Veteran was unaware that his daughter was attending school or receiving Chapter 35 benefits.  See August 2012 statement from the Veteran.  

Turning to whether collection of the debt would be against equity and good conscience, the Board again notes that the Committee on Waivers and Compromises denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience, as it would result in an unfair gain to the Veteran.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.965.  

At the outset, the Board finds there was little to no fault on the Veteran in the creation of the debt because, as noted, he was unaware that his daughter was attending school or receiving Chapter 35 benefits, as they were estranged.  The Board also finds probative that, once he was notified of the proposed reduction, he informed VA that he thought she was enrolled at Florida Institute of Technology and submitted subsequent statements providing additional information about her schooling, which indicates his willingness to inform VA of the necessary information.  See statements from the Veteran dated August and September 2012.  

Nevertheless, VA was also at fault in the creation of the debt, as the evidence shows that S.C. had already began receiving Chapter 35 benefits when VA informed him that he would be receiving additional benefits based upon her attending college.  See notice letters dated February and August 2012.  VA is charged with knowledge of its own award, even if the branch responsible for administrating compensation and pension benefits is separate from the branch administering education benefits.  Indeed, it is official VA procedure for the branch administering education benefits to timely notify the RO of a Chapter 35 award.  Specifically, according to the Adjudication Procedures Manual (hereinafter Manual), once the regional processing office (RPO) makes an initial award of Chapter 35 benefits, it is to notify the RO having jurisdiction over the claims file of the award.  VBA Manual M21-1, III.iii.6.B.3.a.  The RO must then determine whether a corresponding adjustment (and presumably, award) of disability or survivors benefits is necessary and retain the notice of the DEA award in the appropriate claims folder.  Id.  The record does not show that these steps were observed.  Indeed, if the RPO did notify the RO of the award of Chapter 35 benefits, then the RO is all the more responsible for awarding the Veteran additional benefits based upon S.C. attending college, which resulted in the overpayment.  Moreover, if the RPO failed to notify the RO of the award, it is not clear how the Veteran could know of this if he was unaware of the bar to dual benefits in the first place.

In balancing the faults, the Board finds that VA's fault outweighs the Veteran's fault because it failed to follow its own procedures and, in doing so, assisted in creation of the overpayment.  

Nevertheless, another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, collection of the debt would not nullify the objective for which benefits were intended since the law precludes a veteran from receiving additional dependency compensation for school attendance when the same dependent is receiving Chapter 35 DEA benefits.  

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received greater benefits than were authorized by law during the time period in question.  Indeed, although the Veteran was unaware that S.C. was attending college and receiving Chapter 35 DEA benefits, he would be unjustly enriched by waiver of the overpayment, as he would be allowed to keep the additional dependency educational benefits that he was not legally entitled to receive.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

In regard to undue hardship, the Veteran has asserted that recovery of the debt would result in financial hardship as his financial situation has gotten worse during the pendency of this appeal, particularly because he bought a new house, his intended roommate arrangement did not work out, and he has discovered the need for various repairs in order to maintain the safety of the house.  See statements from the Veteran dated April 2013, January 2014, and February 2014.  The Board acknowledges his arguments and notes that his only income is from VA and SSA benefits because he is unemployable.  The Board has also considered the Veteran's reported monthly expenses in the financial status report submitted in March 2013 and notes that he may have little to no discretionary income after payment of his expenses.  See March 2013 VA Form 5655.  However, review of the record shows that, when the Veteran was informed of the overpayment in February 2013, VA began withholding $83 a month.  It appears this withholding has continued throughout the pendency of this appeal and there is no allegation or indication that the repayment arrangement has deprived him of the necessities of life.  In fact, it appears the Veteran purchased his home in April 2013, after the repayment arrangement had begun.  In this regard, the Board finds probative that, despite the overpayment and repayment arrangement, the Veteran has continued to receive a majority of his VA compensation benefits, as well as his SSA benefits.  Therefore, the Board finds that undue hardship has not been established in this case.  

Based on the foregoing, the Board finds that it would not be against the principles of equity and good conscience to require the Veteran to repay the overpayment of additional dependency benefits in the amount of $2,984.  Specifically, in balancing the equities, while VA's fault outweighs the Veteran's fault in the creation of the debt, the Veteran would be unjustly enriched if the waiver was granted and repayment of the debt would not nullify the objective for which the VA benefits were intended.  Further, there is no evidence of record to show that the Veteran changed positions to his detriment in reliance on the additional dependency benefits he was receiving.  On the contrary, it appears the Veteran changed positions to his detriment in reliance on the reduced amount of benefits he was receiving after notification of the overpayment and commencement of the repayment arrangement.  As such, the Board finds that the preponderance of the evidence weighs against waiver of recovery of the indebtedness.  

As the preponderance of the evidence is against the petition for waiver of recovery of the overpayment, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

An overpayment of VA compensation benefits in the amount of $2,984 was properly created, and waiver of recovery of the overpayment is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


